Pursuant to CPLR 5511, only an aggrieved party may appeal from an order or judgment. To be “aggrieved,” the party must have “a direct interest in the controversy which is affected by the result,” and the adjudication must have “a binding force against the rights, person or property of the party” (Matter of Richmond County Socy. for Prevention of Cruelty to Children, 11 AD2d 236, 239 [1960], affd 9 NY2d 913 [1961], cert denied sub nom. Staten Is. Mental Health Socy., Inc. v Richmond County Socy. for Prevention of Cruelty to Children, 368 US 290 [1961]). Since the appellants were not aggrieved within the meaning of CPLR 5511 by the order which, insofar as appealed from, effectively denied the plaintiffs motion for summary judgment and directed that all the parties appear for depositions, the appeal must be dismissed (see DiMare v O’Rourke, 35 AD3d 346 [2006]). Rivera, J.P., Lifson, Ritter and Carni, JJ., concur.